Citation Nr: 9915669	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  98-03 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for status post cerebral 
hemorrhage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from April 
1955 to May 1959, and again from August 1959 until retiring 
in June 1976.

In November 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, denied the 
veteran's claim for service connection for status post-
cerebral hemorrhage.  He timely appealed the RO's decision to 
the Board of Veterans' Appeals (Board).


REMAND

For the reasons discussed below, the Board finds that further 
development of the evidence is necessary in this case.

The veteran had two periods of active duty in the military.  
In October 1962, during his latter period of service, he 
received treatment for an elevated blood pressure.  The 
readings recorded at various times during that month 
were 184/96, 156/96, 170/88, 166/88, and 180/70.  He was 
hospitalized two months later, in December 1962, for further 
evaluation and clinical workup.  When discharged from the 
hospital, systolic hypertension (functional, benign) 
was diagnosed.  His blood pressure readings later in service 
were:  154/80 (March 1964), 135/84 (August 1967), and 136/84 
(September 1974).  He elected not to undergo a physical 
examination for separation from service, and one was not 
deemed necessary, so his blood pressure was not tested.  
He retired from the military in June 1976.

In February 1992, the veteran suffered a severe intra-
cerebral hemorrhage.  During the years since, he has received 
ongoing treatment and rehabilitation for residuals of it, 
including right-sided dysarthria, spastic hemiplegia, and 
hemisensory pain in his right foot.  One of his treating 
physicians indicated in a July 1992 statement that the 
cerebral hemorrhage was "most likely" caused by 
hypertension, although he also said that the bleed was 
"somewhat unusual" for this etiology.  The private 
physician went to note that the hypertension-and the 
resulting cerebral hemorrhage-appeared to have been related 
to factors associated with the veteran's civilian job at the 
time (e.g., working extra/extended hours causing considerable 
stress, tension, and fatigue); that he and his family did not 
have a history of hypertension prior to suffering the 
cerebral hemorrhage; that he was not on any medication 
either; and that he did not have pre-disposing risk factors 
for vascular disease.

The veteran claims that, since he had just recently suffered 
the cerebral hemorrhage when his private physician prepared 
the statement in July 1992, he could barely talk (if at all) 
and, therefore, did not inform his treating physician of his 
documented history of hypertension, which he reiterates was 
diagnosed while he was in service.  As a result, he says the 
private physician did not have the benefit of this 
information in forming his conclusions concerning the cause 
of the hemorrhage, and that this opinion should not, in turn, 
affect the outcome of the current appeal.  The Board agrees, 
to the extent the opinion was based on an inaccurate factual 
premise-that being that the veteran did not have a history 
of hypertension prior to suffering the cerebral hemorrhage in 
1992.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) 
(a diagnosis and opinion are only as good and credible as the 
history on which they are based).  However, that 
notwithstanding, it is unclear whether the veteran, in fact, 
still has hypertension; it was not diagnosed by a VA 
physician who examined him in July 1997, and although the 
examiner indicated in the report of that evaluation that the 
cerebral hemorrhage was caused by "increased blood 
pressure" (i.e., hypertension), he also indicated that it 
was of "sudden onset," thereby, at least implicitly, 
suggesting that it may not have been related to the 
hypertension noted in service.  To resolve the conflicts in 
the evidence, the RO should obtain a medical opinion as to 
whether the veteran currently suffers from chronic 
hypertension that had its onset in service, and is so, the 
relationship, if any, between such condition and the cerebral 
hemorrhage he suffered in 1992.

Accordingly, the claim is hereby REMANDED to the RO for the 
following action:

1.  The RO should forward the claims 
folder to the VA physician who conducted 
an examination of the veteran in July 
1997 for an addendum opinion addressing 
the following questions:  whether a) the 
veteran has current has chronic 
hypertension; b) it is at least as likely 
as not related to the systolic 
hypertension that was diagnosed during 
service in December 1962; and c) it is at 
least as likely as not that the systolic 
hypertension noted in service caused the 
cerebral hemorrhage in 1992.  The entire 
claims folder, containing all evidence 
pertinent to the appeal, and a complete 
copy of this REMAND, must be provided to, 
and reviewed by, the examiner.  

If the above-referenced physician is 
unavailable or is unable to answer the 
questions posed above without examination 
of the veteran, the veteran should 
undergo a comprehensive examination, and 
the opinion requested above should be set 
forth in the examination report.  The 
reviewing or examining physician 
must provide the complete rationale 
underlying any conclusions drawn or 
opinions expressed, citing, 
where necessary, to specific evidence in 
the record, in a typewritten report.

2.  The RO should review the above-
referenced medical report for compliance 
with the directives of this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  Upon completion of the above 
development, and after undertaking and 
completing any additional development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for service connection for status post 
cerebral hemorrhage, to include 
consideration of whether (1) any current 
hypertension was directly or 
presumptively incurred in service, and 
whether (2) the relationship, if any, 
between chronic hypertension first shown 
in service and the veteran's cerebral 
hemorrhage in 1992.  In rendering such 
determinations, the RO should consider 
all relevant, related issues and sub-
issues raised by the record, such as 
whether service connection for 
hypertension is warranted, and whether 
service connection for cerebral 
hemorrhage is warranted on a secondary 
basis.  All pertinent legal authority (to 
include 38 C.F.R. § 3.310 (1998) and 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995)) should be considered.  
The RO must provide adequate reasons and 
bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

4.  If the benefits sought by the veteran 
are not granted to his satisfaction, he 
and his representative must be furnished 
an supplemental statement of the case 
(SSOC) and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.  The veteran and his 
representative are reminded that judicial 
review of any issue not currently in 
appellate status may be obtained only 
upon the timely filing of a notice of 
disagreement and substantive appeal.  

The purpose of this REMAND is to further develop the record; 
it is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he or his 
representative may furnish additional evidence and/or 
argument while the case is in remand status.  See Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










